Park, C. J.
The contract of endorsement in this case was made within this state, where all the parties to the note resided at the time, and where presumably the note was payaable, as nothing appears to the contrary. Under these circumstances the contract must be construed by the laws of this state. Brockett v. Norton, 4 Conn., 520; Hale v. New Jersey Steam Navigation Co., 15 id., 539.
The contract implied by an endorsement like the present one has been so often before this court for consideration and has been so many- times stated, that it is not necessary to explain it or cite authorities with regard to it. Indeed the only question made in the case is, whether the holder of the note exercised due diligence to collect it when it became due. Soon after the note was given the maker removed from this state, and about a year before the maturity of the note he informed the plaintiff that he was residing in the state of New Jersey. When the note matured the plaintiff had no other information with regard to his residence. He did not know whether he still resided in New Jersey, and, if so, at what place in the state he resided. But the case finds that the plaintiff could probably have ascertained the place of his residence if he had inquired of the defendant in New Haven in this state, or of the brothers of the maker who resided there at the time. The maker had no property in this state when the note fell due, and no agent here who attended to his affairs, and indeed he had no visible property in New Jersey at the time. Has then the plaintiff in these circumstances *352done all his duty in the effort which he made to find the maker of the note, and obtain payment of it from him ?
All that the law requires of the holder of such paper is that he use due diligence to collect the note, at its maturity, of the maker;. It is of course more important to discover attachable property belonging to the maker than to find him personally. That property when found can ordinarily be secured, but the maker himself, while it is easy for him to elude the holder, may when found refuse to pay and have no property about him that can be taken. In the present case the plaintiff made all reasonable inquiry for property in this state, making demand upon the maker’s brother for funds in -his hands, the brother having attended to his business in some former transactions, and on the brother’s denying that he had such funds, getting out soon after a factorizing writ, which he placed in the hands of an officer, who served it upon the brother and made search for other property to attach. The effort was fruitless and the plaintiff merely made himself expense. Thus far then the plaintiff had done all that he co.uld within this state, and had .done an important part of his whole duty in taking the steps which he did.
Not finding property within this state,, (and it is found that there -was none, so that any further search would have been fruitless,) the plaintiff’s next natural and proper course was to search for the maker. He had resided within this state when tire note was made.. Not long after he had removed to .the west, .and the plaintiff knew nothing of his then residence beyond the fact that the maker himself, about a year before, had told him that- he was then residing .in .the state of New Jersey. It is not found that the plaintiff knew that he was residing there, but only that the maker told him so. Of course this was notice to the plaintiff ¡of the fact, and he is perhaps to be treated as if he knew the fact to be so. But this was a year before, .and it gave the plaintiff no information as to the part of the state where he lived, .and of course was no positive .information as to his residence when the note fell .due. The maker was evidently of a .migratory disposition, while the indefiniteness of the information destroyed its practical value.
*353We start then with the fact that the maker probably lived somewhere in the state of New Jersey, and that ho had relatives within this state, known to the plaintiff, from whom, it is now found, information as to the residence of the maker could have been obtained on enquiry, and with the further fact that the plaintiff had applied to the brother of the maker, who had formerly attended to some business of the latter with the plaintiff, and who denied having funds of the maker in his hands, but did not inform him where the maker lived, nor that he had the means of payment. Now in these circumstances what was the further duty of the plaintiff?
We will not very exactly measure what he actually did. He certainly made a great deal of effort to find the maker in the city of New York and to learn his address in New Jersey, as well as to collect the note through a New York bank; for we consider the fact of the maker’s residing out of the state one which, in the circumstances, and at this point, comes in to turn the scale in the plaintiff’s favor.
It is to be observed that if the plaintiff could ’have found the maker it does not follow at all that he could have obtained payment. We mean, that as the case lay in his mind, he could not have been sure of it, and indeed could not reasonably have expected it. The maker knew of course that the note had become due, and that it was his duty to provide funds for its payment here, and that the plaintiff would have great trouble in looking him up. He knew the plaintiff’s residence and address, and could easily have remitted the funds to him, or to his brother as his agent, and could at any rate have written to him. In these circumstances his silence and neglect of payment might be reasonably interpreted by the plaintiff as an indisposition to pay, and he might reasonably have presumed that he would evade the debt if he was able. And while these circumstances would not excuse an abandonment of further effort if the maker had lived in this state, we can not but regard him as not equally bound to go into another state and avail himself of its laws and legal process, at a greatly increased cost in both money and personal trouble, expending perhaps a large part of the value of the note in *354attempting, perhaps without avail, to collect it. We can not regard him as hold by the law to the same extended search and enquiry for the maker that would reasonably be required of him if the maker were to be found in this state.
Upon this view of the case we regard the action of the plaintiff in the city of New York, and elsewhere out of this state, as in the circumstances all the diligence that the law required of him.
We do not wish to be understood as making the fact that a maker of such a note resides out of the state, a reason why the holder should be absolved from all duty in the matter, but only that that fact enters into the case as one of much practical importance, that importance varying with varying circumstances, of distance, of knowledge of the maker’s residence, of reasonable certainty of success in finding property, and of anything else that may affect the practical value of any effort to collect the note made in such state; the duty of the holder as to measures to be taken within this state not being affected at all by the residence of the maker out of the state.
We adyiso judgment for the plaintiff.
In this opinion the other judges concurred; except Phelps, J., who did not sit.